DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
No claims have been amended, newly added or newly canceled.
Claims 1, 3, 5-12 and 16-19 are currently pending.

Claims 10-12 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/11/2020.

Claims 1, 3, 5-9 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or .




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Carelli et al (Cell Transplantation- online prepub date May 6, 2014 –previously cited) as evidenced by Carelli et al (International Journal of Molecular Sciences-published 2018-newly cited).
wherein the orbital shaking force has an intensity ranging from 40 to 97 x g and is applied for a time ranging from 3 to 20 minutes, thereby obtaining an activated adipose tissue having improved anti-inflammatory properties and improved repair ability.
Regarding claims 1 and 3, Carelli 2014 teach human microfragmented adipose tissue that has been treated with a mechanical automatic shaker Lipogems Processor LGP P0 with a shaking time of 6 minutes and an oscillation frequency (page 1234, column 1 to top of column 2). This reference is silent with regard to the intensity in g’s for the shaking. Evidence that the intensity of the orbital shaking force used by Carelli 2014 was 97g’s is provided by Carelli 2018 which states that “starting from adipose tissue subjected to 97 x g force, we were able to isolate and expand hADSCs through reproducible methods recently described [39]”, wherein reference 39 is Carelli 2014 and the force is an orbital shaking force (page 3 of 16, Figure 1 and Section 2.2). Therefore Carelli 2014 is deemed to inherently include orbital shaking at an intensity of 97 x g.
Regarding claim 7, Carelli 2014 teach wherein the lipoaspirated tissue is cryopreserved (page 1234, column 2).
Regarding claim 8, Carelli 2014 isolate and expand the mesenchymal stem cells contained in the adipose tissue that has been lipoaspirated and removed from the body from the body (page 1235, bottom of column 1 to top of column 2).
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Carelli et al (Cell Transplantation- online prepub date May 6, 2014 –previously cited) as evidenced by Carelli et al (International Journal of Molecular Sciences-published 2018-newly cited).
Regarding claim 5, Carelli 2014 teach vibrating the tissue for 6 minutes as described above, but do not specifically teach wherein the time duration is 10 minutes. However, a person of ordinary skill in the art would have been motivated with a reasonable expectation of success to modify the time duration through routine optimization and experimentation. A longer time duration would allow for more cells to be affected by the force.
Regarding claim 6, Carelli 2014 do not specifically teach repeating the orbital shaking force for the same or different force and duration. However the repetition (duplication) of such a treatment is deemed to be an obvious modification as the person of ordinary skill in the art would have been motivated to do so to increase and optimize the effect through routine optimization and experimentation. Carelli 2014 indicate that the duration of the mechanical fragmentation is determined by the washing time that promotes the elimination of the liquid lipidic fraction (oil) and hematic tissue remnants originally present in the patient lipoaspirate (page 1234, bottom of column 1) and thus a result effective variable.
Therefore the teaching of Carelli et al 2014 renders obvious Applicant’s invention as claimed. 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carelli et al (Cell Transplantation- online prepub date May 6, 2014 –previously cited) as evidenced by Carelli et al (International Journal of Molecular Sciences-published 2018-newly cited) as applied to claims 1, 3 and 5-8 above, and further in view of Kano (US 2008/0044899-previously cited).
Regarding claim 9, Carelli 2014 do not teach the claimed method of expansion of MSCs.
Kano teaches inoculating mechanically activated adipose tissue into a tissue culture flask completely filled with DMEM supplemented with 20% fetal bovine serum (FCS-fetal calf serum), incubating at 37˚C in 5% CO2 ,turning the flask upside down such that the cells float up and adhere to a top inner ceiling  surface of the flask, removing the culture medium and tissue and turning upside-down the flask  so that cells are on the bottom of the flask, and replacing the culture medium every 4 days until reaching cell confluence (page 5 para 107). Kano is silent with regard to the volume of cells, the size of the flask and the percentage of cell confluence, but the values recited in the claims are well known in the prior art in the culture of adipose-derived cells and thus would be obvious choices for the person of ordinary skill in the art. Kano does not teach wherein the cells are in ceiling culture for 15 days before turning the flask, but one of ordinary skill in the art would have been motivated to extend the numbers of days in a ceiling culture before turning the flask in order to ensure the maximum numbers of cells adhere to the ceiling surface arriving at the claimed 15 days through routine optimization and experimentation.

Therefore the combined teachings of Carelli et al 2014 and Kano render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive.
Applicant argues that the Carelli 2015 reference (published in 2014 thus cited in the obviousness rejection as Carelli 2014) discloses mechanically shaking lipoaspirated tissue using the Lipogem LP1 Main and Lp3 Main devices. Applicant asserts that that these devices were constructed according to international patent application PCT/IB2011/052204, which is WO 2011/145075. Applicant asserts that the PCT ‘204 application provides no disclosure of applying an orbital shaking force to adipose tissue, but discloses instead applying a tilting motion. Applicant asserts that PCT ‘204 does not teach the claimed method.
This is not found persuasive. Carelli 2014 discloses on page 1234, column 1 that they are using the Lipogems Processor LGP P0 which is a mechanical automatic shaker that has been designed and constructed to function in conjunction with 
In addition, the PCT ‘204 indicates that the mechanical stirring action consists in a rotation of the container about an axis, e.g. a longitudinal axis, perpendicular to the end surfaces of the container, and either external or internal to the container. Other kinds of stirring may also be provided, such as shaking or the like (page 12 lines 27-32). This type of movement provides a rotational movement (orbital) and a shaking movement of back and forth (see Figure 8b).
Applicant argues that Carelli 2015 discloses at page 1235 an isolation and culture method of adipose tissue, but does not include applying orbital shaking as the claimed method. Applicant reproduces the disclosure of page 1235 for comparison.
This is not found persuasive. The obviousness rejection is based on the disclosure of page 1234 in Carelli 2014, not page 1235.
Applicant argues that Carelli discloses shaking with a pitch axis of -40˚, consisting with the tilting shaking motion disclosed in PCT ‘204.  Applicant argues that Carelli 2015 expressly discloses a non-orbital shaking.
This is not found persuasive. The claimed method does not require a specific pitch axis or the exclusion of a tilting motion.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632